COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


JACQUELINE MILES

v.   Record No. 1617-95-4                        MEMORANDUM OPINION *
                                                     PER CURIAM
FAIRFAX COUNTY DEPARTMENT                           MAY 21, 1996
 OF HUMAN DEVELOPMENT


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Stanley P. Klein, Judge
            (John K. Bancroft, on brief), for
            appellant.

            (Robert Lyndon Howell, Deputy County
            Attorney; Cynthia L. Tianti, Assistant
            County Attorney, on brief), for appellee.

            (Deborah A. Wilson; Wilson & Zepecki, on
            brief), Guardian ad litem for Minor
            Children.



     Jacqueline Miles appeals the decision of the circuit court

terminating her residual parental rights to four of her children.

 Miles contends that there was insufficient evidence to support

the trial court's conclusion to terminate her parental rights

pursuant to Code § 16.1-283(B)(2) and (C)(2).      Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.   Rule 5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991).       The trial courts "'are vested

with broad discretion in making the decisions necessary to guard

and to foster a child's best interests.'"       Id. (citation

omitted).   On appeal, when the trial court has heard the evidence

ore tenus, its judgment will not be disturbed unless plainly

wrong or without evidence to support it.       Id.
     Pursuant to the provisions of Code § 16.1-283(B)(2), the

trial court found that there was clear and convincing evidence

that termination of Miles' parental rights was in the best

interests of the children, and that the neglect or abuse suffered

by the children presented a serious and substantial threat to

their life, health or development.      The court also found that it

was not reasonably likely that the conditions which resulted in

the children's neglect or abuse "can be substantially eliminated

so as to allow the children's safe return to their parents within

a reasonable amount of time."   The court further found, pursuant

to the provisions of Code § 16.1-283(C)(2), that clear and

convincing evidence established that Miles, without good cause,

had been unwilling or unable "within a reasonable period not to

exceed twelve months to remedy substantially the conditions which

led to the children's foster care placement, notwithstanding the

reasonable and appropriate efforts of social, medical, mental

health or other rehabilitative agencies to such end."



                                   2
     Under Code § 16.1-283(B), proof that a parent has not

responded to or followed through on appropriate rehabilitative

efforts and services offered through the Department or other

agencies is prima facie evidence that the abusive or neglectful

conditions have not been corrected.    Code § 16.1-283(B)(2)(c).

Similarly, under Code § 16.1-283(C), proof that a parent
          without good cause, . . . failed or . . .
          [was] unable to make reasonable progress
          towards the elimination of the conditions
          which led to the [children's] foster care
          placement in accordance with [her]
          obligations under and within the time limits
          or goals set forth in a foster care plan
          filed with the court or any other plan
          jointly designed and agreed to by the parent
          . . . and a social, medical, mental health or
          other rehabilitative agency

is prima facie evidence that the parent was unwilling or unable

to remedy the underlying conditions.   Code § 16.1-283(C)(3)(b).

     The four children were taken into foster care following

evidence of physical abuse of an older brother.   Subsequently,

all four children were found to be physically abused or

neglected.   L. M. was also found to be sexually abused.   Dr.

Colletta, who did a psychological evaluation of L. M., W. S. and

J. P. as well as an intake evaluation of Miles, testified that

the children had a number of special needs.   L. M., who was four

at the time of the evaluation, viewed the world "as a dangerous

place where children have to protect themselves from being hurt."

Dr. Colletta testified that L. M. will have to learn to trust

and to believe that adults will consistently care for her.




                                 3
Because L. M. is at risk for an oppositional defiant disorder,

she needs a household where "there is enough structure and

routine that she comes to believe that adults actually do have

authority over her."    While L. M. indicated she loved her mother,

she "was equally clear that she did not want to go home with her.

She said it would be bad, really bad and dangerous if I went

home."      W. S., who was five when he was evaluated, shows strong

indications of learning disabilities and will need special

education services.    W. S. is emotionally withdrawn, demonstrates

passive/aggressive behavior, and has serious emotional problems

including issues of trust and rage.    Dr. Colletta testified that

anyone who cared for W. S. "is going to have to work very hard to

pull him out of his withdrawal."
        J. P. suffers from attachment disorder, caused by the lack

of attachment to a stable caretaker in the initial months of his

life.    He also has severely delayed speech.   J. P. will need

special education services and an in-home program of language

stimulation.

        Q. M. also suffers from emotional problems arising from the

physical abuse he suffered while in Miles' care.    Q. M. did not

feel safe with his mother, was anxious about who would provide

for him and suffered from nightmares and sleep disorders.    Miles

contends there was insufficient evidence to establish that she

was unwilling or unable to remedy the underlying conditions which

led to the abuse, or that she had failed to make reasonable




                                   4
progress towards the elimination of those conditions in

accordance with her obligations under the children's foster care

plans.   Miles participated in parental training services, mental

health services, and drug and alcohol abuse counselling through

the Department.   Miles also had obtained a full-time job at which

she was doing well.   Miles' testimony at trial indicated her

housing arrangements were not yet stable.

     Despite her participation in parenting classes and therapy,

Miles was unwilling or unable to acknowledge the special needs of

her children.   Dr. Morote, who diagnosed Miles as suffering from

a mixed narcissistic/anti-social personality disorder, testified

that Miles did not believe she needed any therapy and did not

feel responsible for her children's problems, including the

abuse.   Dr. Colletta also testified that Miles denied her

children had special needs and was unable to make any specific

plans to assist her children if they were returned to her care.

     In its ruling from the bench, the trial court stated that
          the fact that you could say to me that there
          would be no problems if the kids came home
          with you is perhaps the best evidence of the
          fact that you do not entirely recognize the
          needs of your children, and that you do not
          recognize the changes that you would have to
          make in your life above and beyond the
          remarkable progress that you have made to
          date in order to be able to take care of the
          special needs of your children.


Miles' inability to acknowledge the extent of her children's

needs demonstrated an inability or unwillingness to help the

children overcome their problems.    Moreover, Miles admitted that



                                 5
she remained in a relationship with Louis Pinckney despite a

court order prohibiting him from having any contact with the

children following the initial incident of abuse.

     The children have been in foster care since 1992.    "It is

clearly not in the best interests of a child to spend a lengthy

period of time waiting to find out when, or even if, a parent

will be capable of resuming [her] responsibilities."     Kaywood v.

Dep't of Social Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).   The trial court found that clear and convincing evidence

demonstrated that it was in the best interests of these children

to terminate Miles' parental rights.   That finding is not plainly

wrong or without evidence to support it.    Accordingly, the

decision of the circuit court is summarily affirmed.
                                           Affirmed.




                                 6